                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         SINCO TECHNOLOGIES PTE LTD.,                        Case No. 17-cv-05517-EMC
                                   8                        Plaintiff,
                                                                                                 ORDER GRANTING IN PART AND
                                   9                 v.                                          DENYING IN PART DEFENDANTS’
                                                                                                 ADMINISTRATIVE MOTION TO FILE
                                  10         SINCO ELECTRONICS (DONGGUAN)                        UNDER SEAL
                                             CO. LTD., et al.,
                                  11                                                             Docket No. 221
                                                            Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Defendants have moved to file under seal certain documents filed in conjunction with their

                                  15   reply in support of Defendants’ summary judgment motion. Having reviewed Defendants’ motion

                                  16   and all relevant declarations, the Court hereby GRANTS in part and DENIES in part the motion

                                  17   to file under seal.

                                  18            The motion is granted as to:

                                  19                 •    Exhibits CC-FF; and

                                  20                 •    text related to the above exhibits in the reply brief.

                                  21            The motion is denied as to:

                                  22                 •    Exhibits GG, LL, and MM; and

                                  23                 •    text related to the above exhibits in the reply brief.

                                  24            Defendants shall publicly file Exhibits GG, LL, and MM within one week of the date of

                                  25   this order.

                                  26   ///

                                  27   ///

                                  28   ///
                                   1          In addition, by the same date, the parties shall meet and confer regarding a new public

                                   2   version of the reply brief, and Defendants shall file the new public version of the opposition brief.

                                   3          This order disposes of Docket No. 221.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: May 24, 2019

                                   8

                                   9                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
